Citation Nr: 0119061	
Decision Date: 07/23/01    Archive Date: 07/31/01

DOCKET NO.  00-10 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart condition.

2.  Entitlement to service connection for posttraumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1943 through 
November 1945.
A perfected appeal to the Board of Veteran's Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal received 
within 60 days of the issuance of the statement of the case 
or within the remainder of the one-year period following 
notification of the decision being appealed.

This matter comes before the Board on appeal from a June 1999 
rating decision of the RO in St. Petersburg, Florida that 
denied the veteran's claims for service connection for a 
heart condition and for posttraumatic stress disorder (PTSD).  
The veteran expressed his disagreement with this decision in 
a NOD filed in June 1999.  A SOC was issued in July 1999 and 
the veteran perfected his appeal in May 2000.


REMAND

As an initial matter, the Board notes that there was a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this 
eliminated the concept of a well-grounded claim, redefined 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and superseded the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).

The veteran contends that he has a heart condition and PTSD 
as a result of traumas sustained during combat in World War 
II.  In this regard, the Board notes that the veteran's 
records reflect that his decorations include the Purple 
Heart.

The veteran's complete service medical records are not 
available and are presumed to have been destroyed in the fire 
at the National Personnel Records Center (NPRC) in 1973.  
However, the veteran obtained 9 pages of morning reports from 
the NPRC which have been associated with his claims file.

The veteran is seeking service connection for heart disease 
due to extreme cold exposure during the Battle of the Bulge 
and for PTSD as a result of his combat experiences.

In connection with his claims for service connection, the 
veteran was examined for VA purposes in December 1998.  The 
veteran reported a history of arterial hypertension diagnosed 
in 1986, and a quadruple coronary artery bypass graft in 
1988.  Physical examination revealed regular heart rate and 
rhythm without murmurs or gallops.  Extremities were without 
edema or cyanosis and good and symmetrical femoral, 
popliteal, dorsalis pedis and posterior tibial pulses were 
noted.  Clinical findings showed normal ECG sinus rhythm with 
first degree AV block, left axis deviation, right bundle 
branch block, inferior infarct age indeterminate, abnormal 
ECG.  The examiner diagnosed the veteran as having arterial 
hypertension, coronary artery disease status post open-heart 
surgery with quadruple coronary artery bypass graft and 
hyperlipidemia.

In a March 1999 letter, the RO notified the veteran that 
although his medical records were unavailable, other types of 
evidence could be used to show his disabilities were 
sustained in service.  The RO identified forms of evidence 
that would be sufficient to show that his disabilities were 
incurred or aggravated by military service, such as 
statements of friends and family members and medical records.  
The RO informed the veteran that in order for service 
connection to be established, it was important to show that 
the disabilities he claimed had been continuously treated 
since November 1945, the date of his discharge.  No response 
was received from the veteran.

In November 2000, the veteran submitted a letter from a 
physician regarding his coronary artery disease, hypertension 
and hyperlipidemia.  The physician merely stated that the 
stress of battles such as those the veteran was exposed to in 
World War II "can cause stress that could be a contributory 
factor in the development of heart disease.  It is as likely 
as not that stress from a major World War II battles could 
aggravate and precipitate the development of atherosclerotic 
coronary heart disease."  As the letter did not offer any 
opinion specific to this veteran regarding the etiology of 
his coronary heart disease, it was deemed to be insufficient 
to establish service connection.

The veteran's claim for service connection for PTSD has also 
been denied.  The veteran underwent a VA psychiatric 
examination in December 1998.  He reported that he had never 
received psychiatric treatment.  After a mental status 
examination, the examiner determined that the veteran did not 
suffer from any psychiatric disorder.

On his VA Form 9, filed in May 2000, the veteran indicated 
that he had been undergoing treatment for PTSD at the VA 
Medical Center (VAMC) Orlando, Florida and that he had 
received a diagnosis of PTSD.  These records have not been 
associated with the claims file.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The veteran should be notified of 
all means of potential evidence that could be produced to 
show continuity of his heart condition, including a medical 
opinion specific to the veteran's current condition and 
history.  In addition, the RO should obtain and associate 
with the claims file treatment records from VAMC Orlando, 
Florida where the veteran alleges he received treatment for 
PTSD.  Upon review of these records, the RO should determine 
whether another VA psychiatric examination is necessary.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
ask him to furnish whatever evidence he 
can relating to any treatment for his 
claimed disabilities from the time of his 
separation from service until the present, 
including names of physicians and 
hospitals where he received treatment.  If 
the veteran obtains and submits an opinion 
from a health care provider regarding the 
etiology of his heart conditions, the 
opinion should be stated in terms specific 
to the cause of the veteran's condition.  
For example, an opinion stating that this 
veteran's coronary problems were brought 
on by his exposure to cold temperatures 
and stress during his service World War II 
is far more useful than one making the 
general assertion that heart problems can 
be caused by exposure to stress and cold 
temperatures.  Specific medical facts 
should be cited to support any such 
opinion.  In addition, the RO should 
obtain and associate with the claims file 
the veteran's records from VAMC Orlando, 
Florida.

2.  If the records from VAMC Orlando, 
Florida reflect that the veteran is being 
treated for PTSD, the RO should consider 
whether another VA psychiatric 
examination is desirable, and if so, the 
veteran should be scheduled for such an 
examination.

3. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

Thereafter, the RO should readjudicate this claim.  If the 
benefit sought on appeal remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




